UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1479



In re:   WILLIAM LARNELL ECKLES, JR.,



                Petitioner.



                 On Petition for Writ of Mandamus.
                       (5:00-cr-00046-RLV-4)


Submitted:   July 24, 2014                    Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William Larnell Eckles, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William Larnell Eckles, Jr., petitions for a writ of

mandamus, alleging that the district court has unduly delayed in

ruling on his 18 U.S.C. § 3582(c)(2) (2012) motion.   He seeks an

order from this court directing the district court to act.     We

find that the present record does not reveal undue delay in the

district court.   Accordingly, we grant leave to proceed in forma

pauperis and deny the mandamus petition.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.




                                                  PETITION DENIED




                                  2